Citation Nr: 0702895	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for adjustment 
disorder with depressed and anxious mood.

2.  Entitlement to a higher initial rating for residuals 
of a cervical spine injury, rated 10 percent prior to 
April 30, 2005, and 20 percent on and after April 30, 
2005. 

3.  Entitlement to an initial rating higher than 10 
percent for residuals of a lumbar spine injury.



REPRESENTATION

Appellant represented by:	Puerto Rico Public 
Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had verified active military service from 
January 1971 to January 1973 and additional active and 
inactive service of unverified dates.  Personnel records 
reflect that he was recommended for discharge from the 
Army for medical reasons in February 2003, at which time 
his total service time (all components) was 29 years and 
10 months.

This appeal comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In a June 2005 rating decision, a 20 percent rating 
effective from April 30, 2005, was assigned for the 
cervical spine.  Inasmuch as a higher evaluation is 
potentially available and as the rating was already in 
appellate status, the Board will consider entitlement to 
a higher initial rating for the cervical spine for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  


FINDINGS OF FACT

1.  Competent medical evidence attributes an acquired 
psychiatric disorder (adjustment disorder with depressed 
and anxious mood) to painful service-connected spine 
disabilities.  

2.  Severe limitation of motion of the cervical spine is 
shown.  

3.  Upper extremity radiculopathy attributed to service-
connected cervical degenerative disc disease includes 
reduced grip strength, atrophy of the thenar eminence, 
weakness of the abductor pollicis brevis, decreased 
pinprick sensation, bilateral hand numbness and tingling, 
and diminished deep tendon reflexes of the upper 
extremities.

4.  Severe limitation of motion of the lumbar spine is 
shown.  

5.  Lower extremity radiculopathy attributed to service-
connected lumbar spine includes muscle weakness, 
radiating pain, decreased pinprick sensation, bilateral 
leg numbness, and diminished deep tendon reflexes.


CONCLUSIONS OF LAW

1.  The requirements for service connection for 
adjustment disorder with depressed and anxious mood, 
secondary to service-connected residuals of spine 
injuries, are met.  38 U.S.C.A. §§ 1110, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

2.  The criteria for a 30 percent schedular rating for 
severe cervical spine limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, Plate V, § 4.71a, Diagnostic Code 5290 (2002).

3.  The criteria for a separate 10 percent schedular 
rating for right upper extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code 8516 (2006).

4.  The criteria for a separate 10 percent schedular 
rating for left upper extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code 8516 (2006).

5.  The criteria for a 40 percent initial schedular 
rating for lumbar spine limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, Plate V, § 4.71a, Diagnostic Code 5292 (2002).

6.  The criteria for a separate 10 percent schedular 
rating for right lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2006).

7.  The criteria for a separate 10 percent schedular 
rating for left lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to tell claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b) (2006).  VA 
must tell a claimant the types of medical and lay 
evidence that is relevant to establishing disability.  

VA has notified the veteran of the information and 
evidence needed to substantiate his claims.  VA provided 
notice letters in March 2004.  That letter informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the 
extent possible.  38 U.S.C.A. § 5103A (b)-(d); see also 
38 C.F.R. § 3.159(c).  VA sent its notice letter prior to 
the initial adverse decision, as recommended by the 
United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112, 119-
20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has 
pointed out what evidence is needed, no unfair prejudice 
has resulted.  Subsequently, in Dingess v. Nicholson, 
19 Vet. App. 473, the Court held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt 
of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

Additionally, the Court held that VA must include notice 
that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  In the present appeal, because higher 
initial ratings are being granted for cervical spine and 
lumbar spine disabilities, the RO will rectify any defect 
regarding notification with respect to the effective 
date.    

Futher, because service connection is granted in this 
decision, the RO will also issue a rating decision that 
grants an initial disability rating for an acquired 
psychiatric disorder and an effective date for payment 
(if any) of compensation for that rating.  The effective 
date will be in accordance with the rule for assignment 
of effective dates, which will be included with the 
rating decision.  If the veteran is dissatisfied with 
either the disability rating or effective date for the 
psychiatric disorder that will be assigned by the RO, he 
is invited to submit a notice of disagreement in 
accordance with appeal instructions that will be issued 
with the rating decision.  Thus, no unfair prejudice to 
the veteran will result from the Board's grant of service 
connection at this time. 

Service Connection

Service connection will be awarded for disability 
resulting from injury or disease incurred in or 
aggravated by active service (wartime or peacetime).  
38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. 
§ 3.303(a) (2006).  

Service connection requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002). 

Secondary service connection is available where a 
service-connected disability directly caused another 
disability and where a service-connected disability has 
aggravated a non-service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses 
the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a veteran need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

An April 30, 2004, VA mental disorders compensation 
examination report notes that the psychiatrist reviewed 
the pertinent medical and psychiatric history, examined 
the veteran, and offered an Axis I diagnosis of 
adjustment disorder with depressed and anxious mood.  The 
examination report includes psychiatric treatment notes 
from another VA psychiatrist who had reviewed the 
pertinent medical history, interviewed the veteran on 
April 7, 2004, and offered an Axis I diagnosis of 
adjustment reaction with depressed mood.  The 
psychiatrist of April 7, 2004, also reported the 
following: 

It is considered that his current diagnosed 
neuropsychiatric condition is more likely than 
not related to his service-connected 
disabilities.  He has suffered of [sic] 
depression and anxiety due to the continued 
pain, increased disability, medical separation 
from the National Guard, and economic 
problems...The neuropsychiatric conditions are 
considered to be disabling as his physical 
condition presentation.  The veteran's 
neuropsychiatric condition is considered to be 
temporary, expected to be improved with the 
current medical and psychiatric treatments....  

The Board finds this medical opinion compelling.  It is 
based on correct facts and personal examination of the 
veteran.  There is no medical evidence of record that 
tends to controvert this opinion.  According to the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, mood disorders 
and anxiety disorders may be attributed to a general 
medical condition.  Thus, the psychiatrist's favorable 
opinion falls well within medical guidelines.  

While the RO reasoned that the claim should be denied 
based on the psychiatrist's prognosis for improvement, 
the Board is not aware of any proscription for service 
connection for disability that might improve someday.  
Thus, the Board must reject the RO's reasoning.  Where 
there is proof of a present disability, a valid claim 
exists.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability 
there can be no valid claim for service connection).

After considering all the evidence of record, the Board 
finds that it favors service connection.  Service 
connection for an acquired psychiatric disorder is 
therefore granted.  

Disability Ratings

In the case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Court distinguished a claim for an increased 
rating from a claim arising from disagreement with the 
initial rating assigned after service connection was 
established.  The Court stressed that the difference 
between an original rating and an increased rating is 
important with respect to the evidence that may be used 
to determine whether the original rating was erroneous.  
Id.  In its subsequent analysis of an initial rating, the 
Court considered medical and lay evidence of record at 
the time of the original service connection application 
and additional evidence submitted since then.  This is 
significant because the veteran need not show a worsening 
of his service-connected disability to prevail in his 
claim.  Rather, he must show only that the original 
rating was incorrect.  Id., at 125.  

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2005).  Diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records. 38 C.F.R. § 4.2.  The 
entire medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on 
functional abilities.  38 C.F.R. § 4.10.

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  
Moreover, effective September 26, 2003, VA published 
additional rating criteria for various spine 
disabilities.  


Cervical Spine 

Service connection is currently in effect for 
degenerative disc disease and degenerative joint disease 
of C5 through C7.  The RO has rated the cervical spine 10 
percent disabling from March 29, 2003, to April 30, 2005, 
under Diagnostic Code 5243 and 20 percent disabling since 
then.  Regardless of the RO's assignment, Diagnostic Code 
5243 did not exist prior to September 26, 2003.  
Nevertheless, it will be considered as the revisions that 
became effective on September 26, 2003, are not 
significant to this case.  Because cervical 
intervertebral disc syndrome with considerable 
radiculopathy is shown, the Board will first consider 
Diagnostic Code 5293, intervertebral disc syndrome.  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total 
duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Where incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
are shown, a 60 percent rating is warranted.  
Incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months warrant a 40 percent rating.  Incapacitating 
episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes 
having a total duration of at least one week but less 
than two weeks during the past 12 months warrant a 10 
percent rating.

Note (1): For purposes of evaluation under 
the revised criteria of Diagnostic Code 5293, 
an incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, 
provided that the effects in each spinal 
segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating 
episodes, whichever method results in a higher 
evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  

The evidence reflects occasional flare-ups of neck pain 
but no incapacitating episode.  Thus, the neck must be 
rated in accordance with Diagnostic Code 5293, Note 2.  

Diagnostic Code 5293, Note 2 (effective September 23, 
2002) involves selecting appropriate diagnostic codes for 
both neurologic and non-neurologic symptoms.  Evaluating 
separately the limitation of motion of the cervical 
spine, under Diagnostic Code 5290, evaluations from 10 to 
30 percent are available for limitation of motion.  A 30 
percent rating is warranted for severe limitation of 
motion whereas a 20 percent rating is warranted for 
moderate limitation of motion.  

Reviewing pertinent medical records, including VA 
compensation examination reports of October 2003, January 
2004, April 2005, and an undated private report thought 
to have been performed between October 2004 and April 
2005, the range of motion of the cervical spine has 
varied from as little as 10 degrees in all planes (shown 
in October 2003) to 20 degrees of forward flexion, 20 
degrees of backward extension, 25 degrees of left and 
right lateral bending, and to 30 degrees of left and 
right rotation (shown in April 2005).  Comparing these 
ranges of motion to the rating criteria, the 10 degrees 
of flexion shown in October 2003 does approximate the 30 
percent rating criteria while the April 2005 ranges of 
motion more nearly approximate the 20 percent rating 
criteria.  

In choosing between the 20 percent and 30 percent 
criteria, it is significant that the April 2005 examiner 
noted that pain accompanied the neck movements, while the 
October 2003 examiner noted that motion testing ceased 
where pain began.  Thus, the pain-free range of motion 
was to 10 degrees in all planes.  

The October 2003 examiner also stated, "He was 
additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use of the 'cervical 
lumbar' spine."  While this connotes additional function 
impairment, the term "cervical lumbar spine" is 
ambiguous.  The Board will resolve the ambiguity in favor 
of the veteran and infer that this means that the 
cervical spine and the lumbar spine cause additional 
impairment.  

Considering the tenets of Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991), where the Court held that 38 C.F.R. 
§ 4.40 recognizes that functional loss may be due to pain 
or due to limitation of flexion, as specified in the 
rating schedule under 38 C.F.R. § 4.71a, and that 
functional loss caused by either factor should be 
compensated at the same rate, the Board will assign a 30 
percent rating for limitation of motion of the cervical 
spine.  This 30 percent rating also comports with the 
tenets of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
where the Court instructed VA to consider painful 
movement, weakened movement, excess fatigability, or 
incoordination, including during flare-ups, as evidence 
of greater disability.  

After a rating is assigned for limitation of motion under 
Diagnostic Code 5290, separate ratings should be 
considered for neurologic manifestations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 2 (effective 
September 23, 2002).  

There is ample evidence of neurologic manifestations 
attributable to the service-connected cervical spine 
degenerative disc disease.  October 2003 X-rays showed 
cervical spondylosis impinging on the neural foramina at 
C5 through C7 and the October 2003 VA examiner noted a 
complaint of reduced grip strength, bilaterally.  The 
veteran also mentioned a heavy sensation with difficulty 
opening and closing the hands.  A July 2004 nerve 
conduction study confirmed right cervical paraspinous 
muscle involvement and the physician noted atrophy of the 
thenar eminence and decreased pinprick sensation in ulnar 
territory.  The April 2005 VA examiner noted a complaint 
of bilateral hand numbness and tingling and found (4/5) 
grip strength.  Other reports reflect diminished (1+) 
deep tendon reflexes in the arms.  An undated private 
neurology consultation report notes weakness of the 
abductor pollicis brevis, which moves the thumb.  All of 
these manifestations require separate neurologic ratings.  
Below are relevant portions of the neurologic rating 
guidelines found at 38 C.F.R. Part 4.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with 
a maximum equal to severe incomplete paralysis.  Absent 
organic changes, the maximum rating will be moderate, 
unless sciatic nerve involvement is shown.  38 C.F.R. 
§ 4.123 (2006).

Neuralgia, cranial or peripheral, is usually 
characterized by a dull and intermittent pain, of typical 
distribution, so as to identify the nerve, is to be rated 
on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve.  38 C.F.R. § 4.124 (2006).  

Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, and etc., referring to 
the appropriate bodily system of the schedule.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild moderate, severe, 
or complete paralysis of peripheral nerves.  38 C.F.R. 
§ 4.124a (2006).  

For disease of the peripheral nerves, the term 
"incomplete paralysis" when used with peripheral nerve 
injuries indicates a degree of lost or impaired function 
that is substantially less than that which is described 
in the criteria for an evaluation for complete paralysis 
given with each nerve, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement, 
when bilateral combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2006).  

Complete paralysis of the ulnar nerve results in 
"Griffin Claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  Complete paralysis warrants a 60 percent 
rating for the major hand and 50 percent for the minor 
hand.  38 C.F.R. § 4.124(a), Diagnostic Code 8516.

Incomplete severe paralysis of the major hand warrants a 
40 percent rating and 30 percent for the minor hand.  
Incomplete moderate paralysis of the major hand warrants 
a 30 percent rating and 20 percent for the minor hand.  
Incomplete mild paralysis of either hand warrants a 10 
percent rating.  38 C.F.R. § 4.124(a), Diagnostic Code 
8516 (2006).

Comparing the neurologic manifestations to the above 
rating criteria, the sensory deficits and motor deficits 
of each upper extremity appear to be no worse than mild.  
Therefore, the criteria for separate 10 percent ratings 
under Diagnostic Code 8516 are more nearly approximated 
for each upper extremity for the entire appeal period.  
The Board will grant a separate 10 percent rating for 
mild incomplete paralysis of the right upper extremity 
and another separate 10 percent rating for mild 
incomplete paralysis of the left upper extremity.  

Lumbar Spine 

The lumbar spine has been rated 10 percent disabling 
throughout the appeal period under Diagnostic Code 5295.  
Under that code, lumbosacral strain with characteristic 
pain on motion is rated 10 percent.  With muscle spasm on 
extreme forward bending, and loss of lateral spine 
motion, unilateral, in standing position, the rating is 
20 percent.  A 40 percent rating is warranted for severe 
lumbosacral strain manifested by listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation in forward bending in standing 
position, loss of lateral motion with osteoarthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

The revised rating criteria of September 23, 2002, apply 
to the lumbar spine.  Because an incapacitating episode 
of lumbar intervertebral disc syndrome is not shown, the 
lumbar spine must be rated either under Diagnostic Code 
5295 or it must be rated in accordance with Diagnostic 
Code 5293, Note 2 (effective September 23, 2002).  
Whichever method results in the higher rating is to be 
used. 

As noted in the cervical spine section above, Diagnostic 
Code 5293, Note 2 involves selecting appropriate 
diagnostic codes for both neurologic and non-neurologic 
symptoms.  Diagnostic Code 5292 offers ratings from 10 to 
40 percent for limitation of motion of the lumbar spine.  
Moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior 
to September 26, 2003). 

The lumbar spine has been limited in motion to as little 
as 10 degrees in all planes (shown in October 2003) and 
also to as much as 45 degrees in forward flexion, 10 
degrees in backward extension, 20 degrees in lateral 
bending to either side, and to 20 degrees in left 
rotation and 30 degrees in right rotation (shown in April 
2005).  An August 2002 report from Instituto Fisiatrico 
Guayacan notes that low back extension was painful.  
Because only 10 degrees of pain-free lumbar flexion and 
extension was shown in October 2003, limitation of motion 
of the lumbar spine was severe in both flexion and 
extension and therefore more nearly approximates the 
criteria for a 40 percent rating under Diagnostic Code 
5292.  38 C.F.R. §§ 4.40. 4.45, Schafrath, DeLuca, supra.

Under Diagnostic Code 5295 (which was in effect at the 
beginning of the appeal period), a maximum rating of 40 
percent was offered for the lumbar spine.  Because the 40 
percent rating assigned under Diagnostic Code 5292 is at 
least as great, Diagnostic Code 5295 needs no further 
consideration.

Next for consideration are separate ratings for 
neurologic manifestations.  The RO has already assigned a 
separate noncompensable rating for right hip pain 
associated with L4, L5, and S1 radiculopathy.  That issue 
is not on appeal and will not be addressed.  The medical 
reports contain ample evidence of other lower extremity 
neurologic manifestations that should be addressed.  

Lower extremity radiculopathy is noted frequently.  A 
September 2001 VA outpatient treatment report notes low 
back pain that frequently radiated to both legs.  An 
August 2002 report from Instituto Fisiatrico Guayacan 
notes that low back pain radiated to the bilateral lower 
extremities.  An October 2002 service medical record 
reflects numbness of legs, left greater than right, and 
an assessment of rule-out radiculopathy.  An October 2002 
VA outpatient treatment report notes numbness of both 
feet associated with chronic low back pain.  A November 
2002 private electromyography (EMG) report notes low back 
pain at all times radiating to bilateral lower 
extremities with paresthesia.  The conclusion was 
bilateral L5, S1, and right L4 radiculopathy.

An October 2003 VA compensation and pension examination 
report notes mild weakness (4/5) of the extensor hallucis 
longus muscle (extensor of great toe), diminished 
pinprick in all dermatomes of the legs, 1+ deep tendon 
reflexes at the ankles, and positive straight leg raising 
test, bilaterally.  X-rays showed degenerative joint 
disease of both hips.  The diagnoses included bilateral 
lower extremity radiculopathy and bilateral degenerative 
joint disease of the hips, by X-ray.  The examiner 
attributed hip pains to discogenic disease, 
radiculopathy, and hip arthritis.

An undated private neurology consultation report notes 
that low back pain appeared to have caused limping.  Also 
found was severe spasm and tenderness of the paraspinal 
muscles and weakness of the extensor hallucis of right 
lower extremity with 3/5 strength.  Sensation to 
vibration was decreased in both lower extremities and 
deep tendon reflexes were decreased (+1) at the ankles.  
Straight leg raising test was positive at 50 degrees, 
bilaterally.  The diagnoses included lumbalgia with 
herniated disc and radiculopathy.  

An April 2005 VA examination report noted numbness at the 
posterior legs.  The examiner noted a normal gait and 
normal pinprick sensation in all extremities and normal 
strength in the lower extremities.

The Board must next compare the above neurologic 
manifestations to the relevant rating criteria.  Under 
38 C.F.R. § 4.123, sciatic nerve involvement warrants a 
rating no higher than that for moderately severe 
incomplete paralysis.  In turn, 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 offers an 80 percent evaluation for 
complete paralysis.  A 60 percent evaluation requires 
severe incomplete paralysis with marked muscular atrophy.  
A 40 percent rating is warranted for moderately severe 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 
10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  

Considering all the radicular symptoms of the lower 
extremities, the Board finds the complaints of numbness, 
weakness, and pain to more nearly approximate the rating 
criteria of mild incomplete paralysis of the sciatic 
nerve for each lower extremity.  Therefore, the Board 
will grant separate 10 percent ratings under Diagnostic 
Code 8520 for each lower extremity for the entire appeal 
period. 

The revisions of September 26, 2003, added some 
additional rating features and added Diagnostic Code 
5243, but did not significantly change how this case may 
be rated.  

Extraschedular Considerations 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities is made.  

The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2006).  In this case, there is no evidence 
that the veteran's service-connected disabilities at 
issue have resulted either in frequent hospitalizations 
or caused marked interference with his employment.


ORDER

Service connection for an acquired psychiatric disorder 
is granted.

A 30 percent initial rating for cervical spine limitation 
of motion is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A separate 10 percent initial rating for right upper 
extremity radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary 
benefits.  

A separate 10 percent initial rating for left upper 
extremity radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary 
benefits.  

An initial 40 percent rating for severe lumbar spine 
limitation of motion is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

A separate 10 percent initial rating for right lower 
extremity radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary 
benefits.  

A separate 10 percent initial rating for left lower 
extremity radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary 
benefits.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


